DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 12/7/2018. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Restriction/Election of Species
Applicant's election without traverse of Species I, (Claims 1-6, 10-16, and 20) in the reply filed on 5/6/2021 is acknowledged and is made FINAL.
Status of Application
Claims 1-20 are pending. Claims 7-9 and 17-19 have been withdrawn from consideration based on an Election of Species received on 5/6/2021. Claims 1, 10, 11, and 20 are the independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim 11-16 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-16 have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 11-16 a lane-change recognition unit configured to collect vehicle information and determine a possibility of cut-in. In the specification, the corresponding structure found was “the terms, such as 'unit' or 'module' , 'controller', etc., should be understood as a unit that processes at least one function or operation and that may be embodied in a hardware manner (e.g., a processor), a software manner, or a combination of the hardware manner and the software manner” [Specification, ¶ 0036]. 
Office Note: Based on the specification, the corresponding structure found was processors.
Claims 11-16 a path generation unit configured to generate a traveling path. In the specification, the corresponding structure found was “the terms, such as 'unit' or 'module' , 'controller', etc., should be understood as a unit that processes at least one function or operation and that may be embodied in a hardware manner (e.g., a processor), a software manner, or a combination of the hardware manner and the software manner” [Specification, ¶ 0036]. 
Office Note: Based on the specification, the corresponding structure found was processors.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 10 states it is an apparatus (computer readable medium), yet it also states it’s a method. Which statutory category is this? As currently presented, Claim 10 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D’sa et al. (United States Patent Publication 2019/0329779).
With respect to Claim 1: D’sa discloses “A vehicle running control method, comprising” [D’sa, Abstract]; 
“when a junction section lane is present adjacent to a traveling lane of a host vehicle” [D’sa, ¶ 0041, 0069-0078, 0097, 0130-0153 and Figures 3 and 10];
“collecting, by one or more processors, vehicle information of at least one junction section lane vehicle among a plurality of junction section lane vehicles that are traveling in the junction section lane” [D’sa, ¶ 0041, 0069-0078, 0097, 0130-0153 and Figures 3 and 10]; 
“determining, by the one or more processors, a possibility of cut-in of the at least one junction section lane vehicle based on the collected vehicle information” [D’sa, ¶ 0041, 0069-0078, 0097, 0130-0153 and Figures 3 and 10]; 
“and whether the traveling lane is congested” [D’sa, ¶ 0041, 0069-0078, 0097, 0130-0153 and Figures 3 and 10]; 

Office Note:  Intended Use – Claims 1-6 use “intended use” claim language and it is the Office’s stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the terms “so as” that is recited in the above mentioned claims conveys the “intended use” of certain elements of each claim and for examining purposes, only the elements with patentable weight and not the uses need to be addressed.  
For example, Claim 1 states “so as to display an intention to yield” and this intended use language would not carry patentable weight since it is the intended use of the invention. The Office suggests rewriting these claims to remove the “intended use" phrases which would make the claims more clear and better mark the metes and bounds of the claimed subject matter.
With respect to Claim 10: all limitations have been examined with respect to the method in claim 1. The medium taught/disclosed in claim 10 can clearly perform the method of claim 1. Therefore claim 10 is rejected under the same rationale.
With respect to Claim 11: all limitations have been examined with respect to the method in claim 1. The apparatus taught/disclosed in claim 11 can clearly perform the method of claim 1 and further the cited prior art discloses adjusting the kinematic parameter of the host vehicle, thus accelerating or decelerating the vehicle [D’sa, ¶ 
With respect to Claim 20: all limitations have been examined with respect to the method in claim 1. The apparatus taught/disclosed in claim 20 can clearly perform the method of claim 1 and further the cited prior art discloses adjusting the kinematic parameter of the host vehicle, thus accelerating or decelerating the vehicle [D’sa, ¶ 0041, 0069-0078, 0097, 0130-0153 and Figures 3 and 10]. Therefore claim 20 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 and 12-16 are rejected under 35 USC 103 as being unpatentable over D’sa et al. (United States Patent Publication 2019/0329779) in view of Okajima et al. (United States Patent Publication 2019/0367034).
With respect to Claim 2: While D’sa discloses “The vehicle running control method according to claim 1, wherein collecting the vehicle information comprises collecting a position and a velocity of each of the plurality of junction section lane vehicles through a sensor” [D’sa, ¶ 0003, 0083, and 0063];
D’sa does not specifically state acceleration.
Okajima, which is also a vehicle control system that controls vehicles during merging teaches “The vehicle running control method according to claim 1, wherein collecting the vehicle information comprises collecting a position, a velocity, and an acceleration of each of the plurality of junction section lane vehicles through a sensor” [Okajima, ¶ 0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of 
With respect to Claim 3: While D’sa discloses “The vehicle running control method according to claim 1, wherein whether the traveling lane is congested is determined by comparing a first velocity flow, which corresponds to an average velocity of a front vehicle traveling in the traveling lane” [D’sa, ¶ 0063];
D’sa does not specifically comparing with a value.
Okajima, which is also a vehicle control system that controls vehicles during merging teaches “The vehicle running control method according to claim 1, wherein whether the traveling lane is congested is determined by comparing a first velocity flow, which corresponds to an average velocity of a front vehicle traveling in the traveling lane, with a critical value” [Okajima, ¶ 0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Okajima into the invention of D’sa to not only include using average velocity of 
With respect to Claim 4: D’sa discloses “The vehicle running control method according to claim 3, wherein determining the possibility of cut-in comprises: estimating a cut-in point of a preceding vehicle that cuts in ahead of the front vehicle” [D’Sa, ¶ 0069-0078 and Figure 4]; 
“among the plurality of junction section lane vehicles” [D’Sa, ¶ 0069-0078 and Figure 4]; 
“when the first velocity flow is less than the critical value” [D’Sa, ¶ 0069-0078 and Figure 4]; 
“and determining a vehicle adjacent to the estimated cut-in point, among vehicles behind the preceding vehicle, as a yielding target vehicle” [D’Sa, ¶ 0069-0078 and Figure 4].
With respect to Claim 5: D’sa discloses “The vehicle running control method according to claim 4, wherein determining the possibility of cut-in is performed based on a predetermined trigger signal” [D’Sa, ¶ 0050-0058];

With respect to Claim 6: D’sa discloses “The vehicle running control method according to claim 4, wherein displaying the intention to yield comprises: detecting lateral behavior of the yielding target vehicle through a sensor” [D’Sa, ¶ 0050-0054, 0069-0078, 0097, and 0130-0153]; 
“generating a path following the front vehicle while maintaining a predetermined distance from the yielding target vehicle when no lateral behavior of the yielding target vehicle is detected” [D’Sa, ¶ 0050-0054, 0069-0078, 0097, and 0130-0153]; 
“and reducing the traveling velocity and maintaining a predetermined safe distance from the yielding target vehicle when the lateral behavior of the yielding target vehicle is detected” [D’Sa, ¶ 0050-0054, 0069-0078, 0097, and 0130-0153].
With respect to Claims 12-16: all limitations have been examined with respect to the method in claims 2-6. The apparatus taught/disclosed in claims 12-16 can clearly perform the method of claims 2-6. Therefore claims 12-16 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669